United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stow, OH Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1691
Issued: June 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 25, 2009 appellant, through her attorney, filed a timely appeal from the
October 2, 2008 and May 27, 2009 merit decisions of the Office of Workers’ Compensation
Programs. Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits
of this case.1
ISSUE
The issue is whether appellant has established that she sustained any periods of disability
due to her accepted emotional condition.

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
This case has previously been before the Board. In a May 7, 2001 decision, the Board set
aside an Office decision denying appellant’s emotional condition claim. The Office accepted
that her work in the box section, distributing mail and working the window arose as compensable
factors; however, it denied her allegations of administrative error or abuse. The Board noted that
a nurse for the employer had accompanied appellant to her physician’s office and remanded the
case for further development as to whether this constituted a compensable factor.2 The facts of
the case, as set forth in the Board’s prior decision, are incorporated herein by reference.
In a letter dated May 23, 2001, the Office asked the employing establishment to explain
why appellant was accompanied to her physician’s office by a postal nurse. On June 8, 2001 the
employer responded that in 1997 the employing establishment contracted nurses to do case
management and that there were no rules existing at that time precluding a nurse from
accompanying appellant to her doctor’s office. The employing establishment contended that
appellant had a good relationship with the nurse who worked to assist in returning people back to
work.
By decision dated September 10, 2001, the Office denied appellant’s claim finding that
assigning a nurse to accompany her was an administrative procedure and that the evidence did
not establish error or abuse.
Appellant requested an oral hearing that was held on July 31, 2003. She stated that she
was given no choice in being accompanied by the employing establishment nurse. Appellant
stated that she did not sign any consent form and had protested the matter. She stated that the
nurse came to her house to check on her.
In an October 22, 2003 decision, the Office hearing representative found the employing
establishment’s use of a nurse was an administrative action and that there was insufficient
evidence to establish error or abuse. The hearing representative found that appellant established
overwork as a compensable employment factor and remanded the claim for additional
development of the medical evidence.
The Office referred appellant to Dr. James Carter, a Board-certified psychiatrist of
professorial rank, for a second opinion evaluation on December 17, 2003. On January 16, 2004
Dr. Carter addressed the compensable factors and diagnosed depressive disorder. He stated,
“The statement of accepted facts clearly indicates that there was a relationship between her
excessive work amounts and her emotional problems.” Dr. Carter advised that appellant’s
emotional condition was ongoing.
On February 9, 2004 the Office accepted appellant’s claim for depression. Appellant also
filed a claim for wage-loss compensation.

2

The Board found that appellant did not substantiate her allegations of error or abuse with regard to other
administrative matters.

2

On April 6, 2007 appellant filed a claim for compensation leave buy back from 1997 to
1998 and for wage-loss disability thereafter. In a letter dated January 11, 2008, the Office
advised her that she had not submitted sufficient medical evidence to establish that her work
stoppage was due to her accepted emotional condition.3
In an April 2, 2009 decision, the Office denied appellant’s claim for compensation
commencing in 1998. It found that she stopped work because her supervisor suggested that, if
she wanted to help a coworker, she should do so. Appellant stated that this was the final straw.
The Office found that her work stoppage was due to a noncompensable factor of employment.
Appellant, through her attorney, requested an oral hearing. In a July 14, 2008 decision,
an Office hearing representative set aside the April 2, 2008 decision and remanded the case for
the Office to obtain a supplemental report from Dr. Carter regarding the extent of disability due
to her accepted depression. The hearing representative noted that appellant should supplement
the record pertaining to her medical treatment and that the Office should prepare a new statement
of accepted facts.
In a September 17, 2008 letter, the claims examiner addressed materials submitted by
appellant, noting that there were no reports submitted from Dr. Goldman or her psychiatrists in
North Carolina. She requested that counsel identify the specific dates of reports missing from
the record, stating that the second opinion referral would not proceed without the reports.
In an October 2, 2008 decision, the Office denied the claim, finding that appellant’s
emotional condition was not related to the established work-related events. It was noted that the
additional medical reports submitted by appellant were largely repetitious of those already of
record.
Appellant, through her attorney, requested a hearing on October 7, 2008.
In a May 27, 2009 decision, an Office hearing representative affirmed the October 2,
2008 decision, finding that appellant did not submit rationalized medical evidence to support that
her claimed emotional condition was due to her federal employment.
LEGAL PRECEDENT
Under the Act,4 the term “disability” means the incapacity, because of an employment
injury, to earn the wages that the employee was receiving at the time of injury.5 Disability is
thus not synonymous with physical impairment, which may or may not result in incapacity to
earn wages. An employee who has a physical impairment causally related to a federal
employment injury, but who nevertheless has the capacity to earn the wages he or she was
3

The record reflects that appellant was requested to elect between benefits under the Federal Employees’
Compensation Act and Office of Personal Management; however, the election was found premature, as she did not
establish disability commencing September 11, 1997 due to her accepted condition.
4

5 U.S.C. §§ 8101-8193.

5

20 C.F.R. § 10.5(f).

3

receiving at the time of injury, has no disability as that term is used in the Act.6 Furthermore,
whether a particular injury causes an employee to be disabled for employment and the duration
of that disability are medical issues which must be proved by a preponderance of the reliable,
probative and substantial medical evidence.7
ANALYSIS
The Board finds that the case is not in posture for decision as the Office did not properly
adjudicate appellant’s claim for compensation related to her accepted emotional condition. The
record reflects that the Office accepted compensable factors of employment arising under
Cutler.8 The factors included overwork; work in the box section and at the window and in
distributing mail. Following appellant’s referral for examination by Dr. Carter, a Board-certified
psychiatrist, the Office accepted her claim for depression on February 9, 2004.
Appellant subsequently filed a claim for leave buy back used in 1997 and 1998 and for
compensation for disability related to her accepted condition after 1998. The extensive decision
of the Office hearing representative of July 11, 2008 remanded the case for further medical
development on the issue of employment-related disability after appellant was provided the
opportunity to supplement the medical record and a new statement of accepted facts was
prepared. The hearing representative directed that the Office obtain a supplemental opinion from
Dr. Carter on the extent of disability related to appellant’s accepted condition; however, the
October 2, 2008 and May 27, 2009 Office decisions erred by purportedly adjudicating the issue
of causal relationship as it pertained to appellant’s emotional condition to factors of her federal
employment. As noted, the Office has accepted the claim for depression. The issue on which
the case was remanded in 2008 was for development of the issue of the nature and extent of any
employment-related disability. For this reason, the Board will set aside the Office’s decisions
and remand the case for further development. After such development as it deems necessary, the
Office shall issue an appropriate decision concerning the periods of disability related to
appellant’s accepted condition.
CONCLUSION
The Board finds that this case is not in posture for decision as further development is
required on the issue of employment-related disability.

6

Cheryl L. Decavitch, 50 ECAB 397, 401 (1999).

7

Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

8

Lillian Cutler, 28 ECAB 125 (1976).

4

ORDER
IT IS HEREBY ORDERED THAT the May 27, 2009 and October 2, 2008 decisions of
the Office of Workers’ Compensation Programs be set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: June 23, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

